Higgins, J.
We approve the judgment of the superior court. In doing so it is not necessary to determine whether the roll of grandchildren should have been called and the takers of the estate in remainder determined at the death of the testator or at the death of the life tenant. Trust Co. v. Schneider, 235 N.C. 446, 70 S.E. 2d 578. In either event the same grandchildren would have answered. However, since -the estate vested, one of the takers has died, leaving a widow and a brother to take his share. Their interests will be taken into account in the division of the proceeds if the property is sold, or in the partition if all agree to take the property in its unconverted form. Trust Co. v. Allen, 232 N.C. 274, 60 S.E. 2d 117; Seagle v. Harris, 214 N.C. 339, 199 S.E. 271.
The judgment of the Superior Court of Iredell County is
Affirmed.